 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    YULY KROYTOR,                                     No. 2:03-cr-379 JAM-CKD
12                       Petitioner,
13            v.                                        ORDER
14    UNITED STATES OF AMERICA,
15                       Respondent.
16

17           Petitioner has filed a motion for writ of error coram nobis and is represented by counsel.

18   The matter was referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B)

19   and Local Rule 302.

20           On April 4, 2019, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Petitioner and respondent

23   have filed objections to the findings and recommendations. See ECF Nos. 62-65.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                       1
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed April 4, 2019, are adopted in full.
 3          2. Petitioner’s motion for a writ of error coram nobis (ECF No. 37) is denied.
 4          3. The court declines to issue the certificate of appealability referenced in 28 U.S.C.
 5   § 2253 because one is not necessary in an appeal from the denial of a coram nobis petition. See
 6   United States v. Kwan, 407 F.3d 1005, 1010 (9th Cir. 2005).
 7          4. The Clerk of Court is hereby directed to close this case.
 8
     DATED: June 19, 2019
 9
                                                  /s/ John A. Mendez____________               _____
10

11                                                UNITED STATES DISTRICT COURT JUDGE

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
